                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                    MACON DIVISION

LANCE KERSHAW,                                      )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )   CIVIL ACTION NO. 5:18-CV-186 (MTT)
                                                    )
Sheriff BRAD WHITE, et al.,                         )
                                                    )
                                                    )
                Defendants.                         )
                                                    )

                                               ORDER

        United States Magistrate Judge Stephen Hyles recommends granting

Defendants Peter Wrobel, Nancy Roswell, and Southern Correction Medicine’s motion

to dismiss (Doc. 51) 1 and denying Plaintiff Lance Kershaw’s motion for access to the

law library (Doc. 64). Docs. 77. Kershaw has not objected to the Recommendation.

The Court has reviewed the Recommendation, and the Court accepts and adopts the

Magistrate Judge’s findings, conclusions, and recommendations. The

Recommendation (Doc. 77) is ADOPTED and made the order of this Court.

Accordingly, the Defendants’ motion to dismiss (Doc. 51) is GRANTED, and Kershaw’s

claims against the Defendants (Doc. 7) are DISMISSED without prejudice.

Additionally, Kershaw’s motion for access to the law library (Doc. 64) is DENIED.

        SO ORDERED, this 26th day of November, 2018.

                                                S/ Marc T. Treadwell
                                                MARC T. TREADWELL, JUDGE

1 Specifically, the Magistrate Judge recommends granting the Defendants’ motion for summary judgment

(Doc. 53) or, in the alternative, granting the Defendants’ motion to dismiss (Doc. 51). The Court adopts
the Recommendation on the motion to dismiss for failure to exhaust. Doc. 77 at 17−20. Accordingly, the
Defendants’ motion for summary judgment (Doc. 53) is DENIED as moot.
UNITED STATES DISTRICT COURT
